Citation Nr: 0608799	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  99-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of a stroke as the 
result of treatment on May 24, 1995.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in February 2001 and September 2004.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's residuals of a stroke are not the result of 
a VA failure to timely diagnose and properly treat an injury 
or disease.

3.  An additional disability is not shown to have been 
incurred as a result of VA treatment on May 24, 1995, nor is 
any present disability shown to have been proximately due to 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care nor was it an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
residuals of a stroke as the result of treatment on May 24, 
1995, have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in December 2004 and July 2005.  All 
identified and authorized medical records relevant to the 
issue on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
the residuals of a stroke as the result of treatment on May 
24, 1995.  Because this claim is being denied, all other 
notice requirements beyond those already cited, are not 
applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of the claim would not cause any 
prejudice to the veteran.

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation was received on 
November 14, 1997.  

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2005).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance.  VAOPGCPREC 16-92 (Jul. 
24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997). 

Although the record in this case reveals the RO did not 
consider 38 C.F.R. § 3.361 prior to the transfer of the case 
for final appellate review, the Board finds this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C.A. § 1151.  The language of the new regulation is 
in no way liberalizing and is not significantly different 
from the standard considered in the re-adjudication of the 
veteran's claim.  Therefore, the Board finds the veteran is 
not prejudiced by this decision.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

In this case, the veteran contends that beginning in March 
1995 he made several attempts to receive VA treatment for 
what he believed to be mini strokes.  He stated that on May 
24, 1995, he was evaluated and released without admission to 
the Gainesville, Florida, VA Medical Center.  He claims that 
had he been properly treated his stroke might not have 
occurred or the residual disabilities might have been less 
severe.  

The veteran was hospitalized at a VA Medical Center in early 
March 1995 for evaluation of lower extremity claudication.  
Vascular bypass surgery was recommended; however, upon 
further discussion of the risks of the surgery, he declined 
to undergo the procedure, and was released in mid-March.  VA 
medical records show that on March 31, 1995, he presented 
with complaints including left-sided numbness and double and 
blurry vision.  The examiner's impression was possible 
transient ischemic attack with carotid stenosis at 
approximately 30 percent, bilaterally, but symptoms that 
sounded anginal.  He was released with orders to return to 
the clinic in a month.  Private hospital records dated May 
24, 1995, show the veteran complained of substernal left arm 
pain.  It was noted that an electrocardiogram (EKG) was 
normal.  The diagnosis was angina.  Records show the veteran 
was discharged to home in stable condition at 3:35 in the 
afternoon.  A May 24, 1995, VA hospital report noted the 
veteran arrived at the facility at 7:41 PM.  He complained of 
headaches, blurry vision, and leg pain and that he desired 
admission.  The examiner stated the veteran's problems were 
not new and that there was no evidence of acute illness 
requiring admission.  The veteran was discharged to home and 
advised to keep his clinic appointments.  

On June 1, 1995, the veteran was admitted to a VA Medical 
Center complaining of a complicated headache.  A magnetic 
resonance imaging (MRI) studies revealed findings compatible 
with a subacute infarction in the right side of the pons.  On 
June 3, 1995, dissatisfied with his treatment, the veteran 
left the hospital against medical advice.  A VA discharge 
summary shows the veteran was hospitalized from June 26, 
1995, to July 17, 1995.  It was noted that a mammary scan 
revealed a subacute right punching infarction, but that 
carotid Doppler's showed no significant occlusive disease.  A 
neurology consult found these represented either a lacunar 
infarction or an embolic event.  Records show the veteran 
underwent an aortobifemoral procedure on July 6, 1995, and 
that he received Coumadin to therapeutic levels prior to 
discharge.  

A June 2003 VA examination report noted the veteran was 
interviewed, but that there was no evidence of any 
significant additional disability.  The examiner stated the 
claims file had been reviewed and summarized pertinent 
medical reports with additional comments including as to the 
veteran's behavior.  It was pointed out that the veteran had 
been non-compliant with medications, treatment, keeping 
appointments, and leaving the hospital against medical 
advice.  It was also noted that, if there was a stroke in 
1995 and something very similar in 1998 or 2000, there was so 
little objectively measurable dysfunction remaining that the 
original problem must have resolved almost immediately.  The 
examiner also noted that there was no evidence of any VA 
negligence or failure to perform appropriately.  

In July 2005, the veteran was examined by a VA neurologist as 
requested by remand instructions.  The examiner noted the 
claims folder was not available for review, but elicited a 
detailed history from the veteran and reviewed electronic VA 
medical records.  It was the examiner's impression that it 
was as likely as not that the veteran had sustained a stroke 
which caused some clumsiness on the left side and contributed 
to a little bit of a subcortical dementia.  In a subsequent 
August 2005 addendum the examiner noted the claims file had 
been reviewed in detail and provided a summary of the 
pertinent findings of record.  The examiner found, in 
essence, that the evidence did not support the veteran's 
claim that his stroke was caused by any VA action or 
inaction.  It was noted that the June 1995 MRI did not reveal 
the veteran had sustained an acute stroke and that if he had 
been experiencing an ongoing ischemic event at that time or 
up to six weeks earlier there would have been a positive 
diffusion.  

There has been no evidence submitted on behalf of the veteran 
to dispute the findings of the VA physicians in 2003 and in 
2005.

Based upon the evidence of record, the Board finds 
entitlement to compensation for the residuals of a stroke as 
the result of treatment on May 24, 1995, is not warranted.  
The Board further finds that VA medical opinions dated in 
June 2003 and August 2005 are persuasive that the veteran's 
residuals of a stroke are not the result of a VA failure to 
timely diagnose and properly treat an injury or disease.  An 
additional disability is not shown by the evidence of record 
to have been incurred as a result of VA treatment to include 
that provided on May 24, 1995, nor is any present disability 
shown to have been proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care nor was it an event not reasonably foreseeable.

Although the veteran and his spouse believe he has residuals 
of a stroke due to VA error, they are not licensed medical 
practitioners and are not competent to offer opinions on 
questions of medical causation.  Grottveit, 5 Vet. App. 91.  
There is no competent evidence demonstrating that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider or that VA furnished hospital 
care, medical or surgical treatment, or examination without 
the veteran's informed consent.  Therefore, the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of a stroke as the 
result of treatment on May 24, 1995, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


